                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Kevin M. Merck,                                                Civil No. 18-3246 (DWF/BRT)

                      Plaintiff,

v.                                                          ORDER ADOPTING REPORT
                                                             AND RECOMMENDATION
Minnesota Supreme Court, Minnesota
Court of Appeals, Minnesota District Court
Second, Ramsey County, and Washington
County,

                      Defendants.


       This matter is before the Court upon Plaintiff Kevin M. Merck’s (“Plaintiff”

objections (Doc. No. 6) to Magistrate Judge Becky R. Thorson’s January 2, 2019 Report

and Recommendation (Doc. No. 5) insofar as it recommends that this action be dismissed

with prejudice.

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Plaintiff’s objections. In the Report and Recommendation, the Magistrate Judge

concluded that Plaintiff, while qualified financially for IFP status, has failed to state a

claim on which relief can be granted. Specifically, the Magistrate Judge held that the

Complaint fails to properly plead official-capacity claims against any Defendant, and

even if it did, the “gravamen of [Plaintiff’s] allegations . . . utterly fail to show any

due-process violations.” (Doc. No. 5 at 7.)
       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After carefully considering Plaintiff’s objections, the Court finds no reason

to depart from the Magistrate Judge’s recommendation. Based upon the de novo review

of the record and all of the arguments and submissions of the parties and the Court being

otherwise duly advised in the premises, the Court hereby enters the following:

                                         ORDER

       1.     Plaintiff Kevin M. Merck’s objections (Doc. No. [6]) to Magistrate Judge

Becky R. Thorson’s January 2, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Becky R. Thorson’s January 2, 2019 Report and

Recommendation (Doc. No. [5]) is ADOPTED.

       3.     This action is DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 5, 2019            s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             2
